           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

SARBJIT SINGH,                                  )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )          No. CIV 19-357-RAW-SPS
                                                )
PATRICK E. MOORE DETENTION                      )
CENTER and B. BAKER,                            )
                                                )
                      Defendants.               )

                                   OPINION AND ORDER

       On September 23, 2019, Plaintiff, a pro se immigration detainee incarcerated at the

Patrick E. Moore Detention Facility in Okmulgee, Oklahoma, filed this civil rights action

pursuant to 42 U.S.C. § 1983 (Dkt. 1). On October 24, 2019, the Court directed Plaintiff to

submit by November 14, 2019, a proper motion for leave to proceed in forma pauperis or to

pay the filing and administrative fees for this action (Dkt. 9). On November 20, 2019,

however, the Court’s mail to Plaintiff was returned, marked “return to sender - not

deliverable as addressed - unable to forward” (Dkt. 10).

       Because Plaintiff has failed to advise the Court of his current address, as required by

Local Civil Rule 5.6(a), this action is dismissed without prejudice for his failure to prosecute.

See United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 854-56 (10th Cir. 2005)

(dismissing appeal sua sponte for failure to prosecute because appellant disappeared and

failed to meet court deadlines).

       ACCORDINGLY, this action is, in all respects, DISMISSED WITHOUT
PREJUDICE for failure to prosecute.

      IT IS SO ORDERED this 9th day of December 2019.




                                      2
